Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  April 15, 2016                                                                  Robert P. Young, Jr.,
                                                                                             Chief Justice

  152409                                                                           Stephen J. Markman
                                                                                        Brian K. Zahra
  152442                                                                        Bridget M. McCormack
                                                                                      David F. Viviano
                                                                                  Richard H. Bernstein
                                                                                        Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                Justices
            Plaintiff-Appellee,
  v                                                     SC: 152409
                                                        COA: 320867
                                                        Roscommon CC: 12-006736-FC
  WILLIAM FRANK SIKORSKI, JR.,
             Defendant-Appellant.
  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                     SC: 152442
                                                        COA: 320867
                                                        Roscommon CC: 12-006736-FC
  WILLIAM FRANK SIKORSKI, JR.,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the applications for leave to appeal the June 4, 2015
  judgment of the Court of Appeals are considered. Pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  concluding that the defendant’s conviction for first-degree criminal sexual conduct under
  MCL 750.520b(1)(d)(ii) violates the double jeopardy protections of the United States and
  Michigan Constitutions and we REMAND this case to the Court of Appeals for
  reconsideration of whether this conviction was based on the same act of penetration as
  the defendant’s conviction under MCL 750.520b(1)(c), given the manner in which the
  jury was instructed as to each count after the close of proofs. If, upon reconsideration,
  the Court of Appeals concludes that no double jeopardy violation occurred, it shall reach
  and resolve the defendant’s challenge to whether the evidence was sufficient to sustain
  his conviction under MCL 750.520b(1)(d)(ii).
                                                                                                              2


      We also VACATE that part of the Court of Appeals judgment denying the
defendant sentencing relief on the basis of People v Herron, 303 Mich App 392 (2013),
and we REMAND this case to the Court of Appeals for reconsideration in light of People
v Lockridge, 498 Mich 358 (2015).

        In all other respects, leave to appeal is DENIED, because we are not persuaded
that the remaining questions presented should be reviewed by this Court.

      We do not retain jurisdiction.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        April 15, 2016
       d0412
                                                                            Clerk